IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40777
                        Conference Calendar



RONALD DAVID SUTHERLAND,

                                             Plaintiff-Appellant,

versus

JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, WARDEN WILSON;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-94-CV-488
                      --------------------

                           August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ronald David Sutherland, federal prisoner # 24921-077, is

BARRED from proceeding in forma pauperis (IFP) under the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g), because, on at

least three prior occasions while incarcerated, Sutherland has

brought an action or appeal in a court of the United States that

was dismissed as frivolous or for failure to state a claim upon

which relief could be granted.    See Sutherland v. Zeller, No.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40777
                                -2-

95-40314 (5th Cir. 1995); Price v. Texas Dep’t of Criminal

Justice, No. H-94-4412 (S.D. Tex. Sept. 17, 1996); Sutherland v.

Unidentified Larson, No. 96-40132 (5th Cir. Oct. 23, 1996); see

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996)

(affirmance of a district court’s dismissal as frivolous counts

as a “strike”; dismissal counts as “strike” once appeal has been

waived).

     Accordingly, Sutherland’s IFP status is DECERTIFIED, and he

may not proceed IFP in any civil action or appeal filed while he

is in prison unless he is under imminent danger of serious

physical injury.   See § 1915(g).   The appeal is DISMISSED.

     Sutherland has 15 days from the date of this opinion to pay

the full appellate filing fee of $105 to the clerk of the

district court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

ORDERED.